Citation Nr: 0518156	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-29 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for residuals of a left eye 
injury.  

3.  Entitlement to an increased (compensable) disability 
rating for service-connected blow out fracture and repair of 
the zygomatic bone with wiring. 


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from May 1969 to January 
1973.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO) which denied entitlement to 
service connection for residuals of cervical spine and left 
eye injuries, and granted service connection for blow out 
fracture and repair of the zygomatic bone with wiring, 
evaluated as noncompensably disabling.    

This case was previously before the Board and was remanded in 
June 2004.  
After the development requested by the Board was completed, 
the RO issued a supplemental statement of the case in April 
2005 which continued to deny the veteran's claims.

Clarification of issues on appeal

The veteran's original claims folder could not be located; a 
rebuilt folder was created during 2000.  Subsequently, the RO 
received copies of certain pre-2000 documents which had been 
in the veteran's original claims folder.  These documents 
were evidently preserved in an office file at American 
Legion, the veteran's previous representative.  Those 
documents included a copy of a February 1989 Board decision 
denying entitlement to service connection for a detached left 
retina.  

In the September 2003 statement of the case (SOC) the RO 
determined that new and material evidence had been submitted 
and adjudicated the claim of entitlement to service 
connection for a detached retina on the merits.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  
However, notwithstanding the fact that the RO adjudicated 
this claim de novo, in light of the February 1989 Board 
denial the Board has a legal duty to consider the issue of 
new and material evidence as a threshold matter before an 
adjudication of a claim on the merits.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  The Board has therefore 
rephrased the issue as whether new and material evidence has 
been submitted which is sufficient to reopen a previously-
denied claim of entitlement to service connection for 
residuals of a left eye injury.  

The additional records also revealed that service connection 
had previously been granted for the facial fracture.  In 
October 2003, in light of the newly discovered records in the 
American Legion file which indicated that the disability had 
previously been service connected, the RO granted an 
effective date of January 28, 1974 for the service-connected 
facial fracture residuals.  This is of consequence to the 
Board's deliberations, because the holding of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999), [in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period] is in applicable 
here. 

FINDINGS OF FACT

1.  Degenerative joint disease of the cervical spine was 
shown many years after the veteran's discharge from service.  
Competent medical evidence does not reveal that the veteran's 
cervical spine disability is causally related to his military 
service.

2.  In a February 1989 decision, the Board denied entitlement 
to service connection for a detached left retina.  

3.  Evidence submitted since the February 1989 Board decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim presented.

4.  There is no competent medical evidence of any current 
residuals of the service-connected blow out fracture and 
repair of the zygomatic bone with wiring.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by active service, and such may not be presumed.  
38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  The February 1989 Board decision is final.  38 U.S.C.A. 
§§ 7103, 7104(a) 
(West 2002); 38 C.F.R. § 20.1100 (2004).

3.  Evidence received since the February 1989 Board decision 
is not new and material and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. § 3.156(a) (2001).

4.  The schedular criteria for a compensable rating for blow 
out fracture and repair of the zygomatic bone with wiring 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.150, Diagnostic Codes 9915, 9916 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a cervical spine and residuals of a left eye injury.  In 
addition, he is seeking an increased disability rating for 
his service-connected blowout fracture and repair of the 
zygomatic bone with wiring, which is currently evaluated as 
noncompensably disabling.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

With regard to the veteran's request to reopen the previously 
denied claim of entitlement to service connection for 
residuals of a left eye injury based on the submission of new 
and material evidence, the Board notes that the provisions of 
38 C.F.R. § 3.156(a) regarding new and material claims, and 
the second sentence of 3.159(c), were amended effective 
August 29, 2001.  Those amendments are effective only as to 
claims received on or after August 29, 2001 and are therefore 
not relevant in the instant case as to the veteran's claim 
for service connection for residuals of a left eye injury, 
inasmuch as the veteran's request to reopen that claim was 
received by VA in June 2000.  See 66 Fed. Reg. 45620- 45632 
(August 29, 2001).

In addition, under the provisions of the VCAA, VA's statutory 
duty to assist the claimant in the development of the claim 
does not apply unless and until the claim is reopened.  Once 
a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

With that caveat, the Board has carefully considered the 
provisions of the VCAA and the implementing regulations in 
light of the record on appeal, and for reasons expressed 
immediately below finds that the development of all issues 
has proceeded in accordance with the provisions of the law 
and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 2003 Statement of the Case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  
More significantly, letters were sent to the veteran in July 
2003 and August 2004, with copies to his attorney, which were 
specifically intended to address the requirements of the 
VCAA.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2003 VCAA letter, the RO informed the veteran that VA was 
responsible for getting  "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the July 14, 2003 letter, page 4.  The 
veteran was also advised that VA will make reasonable efforts 
to obtain "Relevant records not held by a Federal agency.  
This may include records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Id.  The letter also notified the veteran that 
"We'll also assist you by providing a medical examination or 
getting a medical opinion if we decide it's necessary to make 
a decision on your claim."  Id. at 5.  This information was 
reiterated in the August 2004 VCAA letter. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the July 2003 and August 2004 VCAA letters each 
advised the veteran to give the RO enough information about 
relevant records so that they could request them from the 
agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the August 2004 letter 
informed the veteran: "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the August 2, 2004 letter, page 2 (emphasis in 
original).  

The Board therefore finds that the July 2003 and August 2004 
letters, and the September 2003 SOC properly notified the 
veteran and his representative of the information and medical 
evidence, not previously provided to VA that is necessary to 
substantiate the claims, and properly indicated which 
information and evidence is to be provided by the veteran and 
which VA would attempt to obtain on his behalf.  

The Board further notes that, even though the August 2004 
VCAA letter requested a response within 60 days (the July 
2003 VCAA letter requested a response within 30 days), it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
One year has elapsed since the July 2003 letter.  

While one year has not passed since the August 2004 VCAA 
letter, the record reflects that in April 2005 the veteran 
requested that the RO forward his claims folder to the Board 
without waiting for the period to expire.  See statement from 
veteran, dated April 14, 2005.  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.
 
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran was provided VCAA notice after the initial 
adjudication of these claims in April 2003.  However, the 
claims were readjudicated, and a Supplemental Statement of 
the Case (SSOC) was provided to the veteran in April 2005 
following VCAA notice compliance action.  The veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VA 
notices.  As noted above, in April 2005, the veteran 
requested that his claims file be immediately forwarded to 
the Board for a decision in his case.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, the claim was readjudciated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  The 
veteran himself has pointed to no prejudice resulting from 
the timing of the notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The evidence of record includes service 
medical records, VA medical records, and reports of VA 
examinations, which will be discussed below.  

The veteran's claims file has been lost; the RO established a 
rebuilt folder, which now encompasses two volumes.  In its 
June 2004 remand, the Board instructed the Veterans Benefits 
Administration (VBA) to make a reasonable attempt to locate 
the veteran's original claims folder.  In August 2004, the VA 
Records Management Center indicated that the original claims 
folder could not be located.  

Action taken to rebuild the folder has included obtaining 
available service medical records from the National Personnel 
Records Center (the NPRC).  In addition, VBA attempted to 
locate any VA treatment records for the period January 1974 
to January 1988; however, responses from the Omaha and the 
Grand Island Divisions of the VA Nebraska-Western Iowa Health 
Care System report that there are no medical records 
available for that period.  The RO did receive hospital 
reports and outpatient treatment records from the VA 
Nebraska-Western Iowa Health Care System for the period 
January 1988 to March 2005.  A VA medical opinion was 
obtained in October 2004.  

In addition, VBA was instructed to ask the veteran to provide 
the names, addresses, and approximate dates of treatment of 
all health care providers, VA and private, who have treated 
him for the disabilities at issue since service.  In August 
2004, the veteran was sent a letter providing him with the 
opportunity to submit any additional evidence regarding his 
appeal.  The only response that was received was from the 
veteran's attorney who provided a copy of a record (Request 
for Information form) that indicated treatment in January or 
February 1969 for fracture left side of face (these dates 
predated service) and dental treatment in November 1972.  

Certain of the veteran's service medical records are 
associated with his claims folder.  These records show that 
the veteran sustained facial fractures in a motor vehicle 
accident in November 1969.  Extensive medical treatment 
shortly after the accident is documented.  The remainder of 
the veteran's service medical records, as well as his dental 
records, are missing and were presumably in his original 
claims folder.  There is no indication that any additional 
service medical records exist and can be located.  

The Board believes that all appropriate efforts have been 
made to locate the veteran's original claims folder and/or 
its missing contents.  Further efforts along these lines 
would be futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  The veteran was 
given the opportunity to testify at a personal hearing, but 
he declined to do so in his substantive appeal (VA Form 9) 
received in October 2003.  In April 2005, the veteran 
reported that he had no additional evidence to submit and 
requested that his appeal be immediately forwarded to the 
Board.  

Accordingly, the Board will proceed to a decision on the 
merits.
 




1.  Entitlement to service connection for a cervical spine 
disability.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical 
nexus.

Factual background

Service medical records show that the veteran was injured in 
a 1969 motor vehicle accident in which his head was thrown 
against the dashboard.  The extensive post accident medical 
reports document facial injuries; the neck or cervical spine 
is not mentioned.  

There are no pertinent medical records for over two decades 
after the veteran left service in 1973.  Post-service medical 
records include a July 2000 VA X-ray report which revealed 
moderate degenerative changes involving the disc spaces and 
uncovertebral joints of the cervical spine, most pronounced 
at C6-7, where mild bony narrowing of the neural foramina was 
noted bilaterally.  

On VA examination in February 2001, the veteran reported that 
he suffered a whiplash injury of the neck due to the November 
1969 in-service motor vehicle accident.  He complained of 
being stiff and not being able to bend, lift, or sit for a 
long time because of pain.  Following physical examination, 
the diagnosis was degenerative joint disease of the cervical 
spine.  

In a July 2003 statement, A.M., an acquaintance of the 
veteran, indicated that the veteran's "back" had bothered 
him for years.  

In October 2004, pursuant to the Board's June 2004 remand, a 
VA physician reviewed the medical record and provided the 
following diagnoses of the veteran's cervical spine 
conditions: (1) probable congenital bone fusion at C2-3; (2) 
moderate degenerative changes involving the disc spaces of 
the cervical spine, most pronounced at C6-7; and (3) 
degenerative changes involving the facets throughout the 
cervical spine.  The VA physician opined that the veteran's 
current cervical spine disability was unrelated to the 1969 
car accident.  In support of his opinion, the physician noted 
that there was no documentation about the cervical spine at 
the time of the initial injury or for many years thereafter, 
and that it was not until the year 2000 when X-rays were 
taken because of numerous other neurological complaints that 
a cervical spine disability was shown.  

Analysis

As noted above, most of the veteran's service medical records 
are missing.  Since VA has been unable to obtain the larger 
portion of the veteran's service medical records, it has a 
heightened duty to explain its findings and conclusions.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992). The Board's analysis 
of the veteran's claim is undertaken with this duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
record shows that the veteran has degenerative joint disease 
of the cervical spine as confirmed by X-rays in July 2000.  
Accordingly, element (1) has been satisfied.
With respect to part of Hickson element (2), in-service 
injury, the Board will separately address disease and injury. 

With respect to disease, there is no evidence of arthritis or 
any other cervical spine disease during service or within the 
one year presumptive period after service.  Although 
contemporaneous medical records are lacking, VA medical 
records dated between 1988 and 2000 are negative for 
complaints or findings regarding the cervical spine.  It 
appears that degenerative disease of the cervical spine was 
initially manifested approximately twenty-seven years after 
he left service.

Turning to the matter of in-service injury, there is no 
notation of an in-service cervical spine injury immediately 
after the November 1969 motor vehicle accident,  despite very 
extensive workups.  The remainder of the veteran's service 
medical records are missing, however.  The service medical 
records unquestionably show that he hit his head on the 
dashboard during a car accident in 1969.  Under the 
circumstances here presented, the Board will accept that 
Hickson element (2) has been met with respect to in-service 
injury.

With respect to Hickson element (3), medical nexus, the 
October 2004 VA physician opined that the veteran's 
degenerative joint disease was not related to the in-service 
car accident.  That opinion is strongly against the veteran's 
claim, since it was based on an informed review of the 
evidence.  The VA reviewer noted that a nexus was unlikely 
given the length of time, measured in decades, between the 
accident and the initial manifestation of cervical spine 
disease.  

There is no competent medical evidence which serves to link 
the veteran's cervical spine disability to his period of 
active service, to include the November 1969 automobile 
accident.  Despite being informed that he could submit 
evidence in support of his claim [see the Board's June 2004 
remand, page 6, and the July 2003 and August 2004 VCAA 
letters from the RO] there has been no medical opinion 
offered by or on behalf of the veteran.  See 38 U.S.C.A. 
§ 5107(a) [a claimant has the responsibility to support a 
claim for VA benefits].

The only evidence which serves to connect the veteran's 
cervical spine disability with his service are statements of 
the veteran himself.  The veteran has speculated that the 
degenerative joint disease in his cervical spine is related 
to the in-service car accident.  It is now well settled that 
laypersons without medical training, such as the veteran, are 
not qualified to render medical opinions regarding matters, 
such as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  Therefore, his lay statement 
is entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The Board believes that these 
provisions are not for application in this case.  There is no 
objective indication of cervical spine problems for 
approximately 30 years after service.  Therefore, continuity 
of symptomatology is not supported by the medical evidence of 
record.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
To the extent that the veteran has presented his own 
statement, and that of A.M., to the effect that he had neck 
problems continually after service, the Board discounts such 
evidence in light of the utterly negative record for decades 
after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence]. 

Accordingly, the Board finds that Hickson elements (1) and 
(2) have been met, but element (3) has not.  The veteran's 
claim of entitlement to service connection for a cervical 
spine disability fails on this basis.  The benefit sought on 
appeal is denied.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for residuals of a left eye 
injury.  

Pertinent Law and Regulations

The law and regulations generally pertaining to service 
connection has been set out above and will not be repeated.

Finality/new and material evidence

When an issue has been previously denied by the Board, such 
claim may not be reopened and allowed in the absence of new 
and material evidence.  38 U.S.C.A. § 7104 (West 2002).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

With respect to the submission of new and material evidence, 
regulations implementing the VCAA are effective only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Specifically, the Board notes that 
the regulation amended 38 C.F.R. § 3.156(a) to require that 
the newly submitted evidence relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Because the veteran's claim to reopen was filed in June 2000, 
prior to August 2001, his claim will be adjudicated by 
applying the law in effect prior to August 2001, specifically 
38 C.F.R. § 3.156 (2001), discussed immediately below.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).
 
Factual background

Evidence of record in February 1989 

Most of the records referred to immediately below are not 
currently contained in the veteran's reconstructed claims 
folder.  However, it is clear that they were of record at the 
time of the Board's February 10, 1989 decision (a copy of 
which is associated with the rebuilt claims folder), because 
they were mentioned in that decision. 

Service medical records show that in November 1969 the 
veteran was involved in an automobile accident, causing his 
head to be thrown against the dashboard.  There was 
laceration of the left, lateral aspect of the eye area.  The 
remainder of the examination was essentially within normal 
limits.  Paranasal sinus X-rays revealed two fractures of the 
left zygomatic bone and a linear fracture in the frontal 
region with excellent approximation.  The left zygomatic 
fracture was reduced through surgery.  Postoperatively, 
extraorbital movements were full and an ophthalmology 
consultation revealed no eye problem.  Visual acuity of the 
left eye was 20/25 and 20/20 when examined in June 1970 and 
September 1970, respectively.  The veteran's eyes were normal 
to general and ophthalmoscopic examination at discharge in 
January 1973.  Uncorrected distant vision in the left eye of 
"20/200" was noted.  

VA examination in April 1974 noted visual acuity in the left 
eye of 20/20.  

In January 1987, the veteran was admitted to a VA hospital 
with complaint of decreased vision in the left eye since late 
November 1986, after falling from a bicycle.  The best, 
corrected visual acuity in the left eye was 20/100.  He 
underwent a scleral buckling with cryotherapy and drainage of 
subretinal fluid.  The diagnosis was retinal detachment of 
the left eye.  

VA examination in June 1987 noted that uncorrected, distant 
visual acuity in the left eye was 20/300.  

In its February 1989 decision, the Board denied entitlement 
to service connection for detached, left retina on the basis 
that the evidence did not show that the disability was 
incurred in service.  The Board concluded that the evidence 
showed that the detached retina was sustained over a decade 
after service and was not related to injuries incurred in the 
1969 accident.  The Board noted that visual acuity in the 
left eye remained normal after the 1969 accident and that the 
notation of "20/200" visual acuity in the left eye at the 
time of the veteran's discharge examination was obviously an 
error meant to refer to his longstanding, severe visual loss 
in the right eye.  

The veteran filed his claim to reopen in June 2000.  
Additional evidence received since the February 1989 Board 
decision will be referred to below.

Analysis

The February 1989 Board decision is final.  See 38 U.S.C.A. 
§§ 7103, 7104; 
38 C.F.R. § 20.1100.  As explained above, the veteran's claim 
for service connection for entitlement to residuals of a left 
eye injury may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The February 1989 Board decision denied service connection 
for a detached, left retina because the evidence showed that 
the disability was not the result of any incident in service, 
including the 1969 car accident.  The Board noted that visual 
acuity in the veteran's left eye remained normal following 
the in-service injury.  
The Board also took note of medical evidence which clearly 
indicated that the retinal detachment with accompanying 
decrease in left eye visual acuity occurred after a bicycle 
accident in 1986, many years after the veteran left service. 

New and material evidence in this case would therefore be 
evidence which bears directly and substantially upon the 
specific matter under consideration, namely, whether such 
evidence establishes an in-service eye injury and/or provides 
a nexus relating the veteran's current left eye problems to 
his period of service.  

The additional evidence received since the February 1989 
Board decision consists of VA treatment records dated from 
January 1988 to March 2005, reports of VA examinations in 
February 2001 and April 2003, and a January 2003 statement 
from A.M. 

The Board observes that this evidence was not previously 
before the Board in 1989, and may, therefore, be considered 
"new".  The evidence, however, is not "material" because it 
does not bear directly and substantially on the subject 
matter.  Specifically, the evidence does not address the 
crucial matter of a nexus between the veteran's left eye 
problems and an injury or disease during active service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
person seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability].

The additionally received evidence either pertains to 
unrelated conditions, which clearly is not material to the 
issue at hand, or merely reflects current treatment and 
diagnosis of left eye conditions without any indication that 
they may have been incurred in service.  

The existence of the claimed left eye disability, 
specifically a detached retina, was demonstrated at the time 
of the Board's decision in February 1989.  The Board 
determined that the evidence clearly showed that the detached 
retina occurred over a decade after service and was not the 
result of any incident in service, including the zygomatic 
bone fracture.  None of the newly submitted evidence provides 
a nexus between any current left eye problems and service.  
In fact, the only piece of evidence which addresses the issue 
of medical nexus is against the veteran.  
The April 2003 VA examiner opined, after reviewing the claims 
file and conducting a physical examination, that the 
veteran's current ocular sequelae were not likely due to the 
in-service injury, as his retinal detachment occurred over 20 
years after service.  See Villalobos v. Principi, 3 Vet. App. 
450 (1992) [evidence that is unfavorable to the claimant is 
not new and material].  

The Court has held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994).  The new evidence, which pertains only to 
continued treatment of the veteran's left eye problems, is 
therefore not so significant that it must be considered in 
order to fairly decide the merits of the claim.

In addition, the Board notes that insofar as lay statements 
from A.M. and the veteran suggest a relationship between his 
current left eye problems and service, they are insufficient 
to support the claim.  It is now well-established that a 
layperson without medical training, such as the veteran, is 
not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See 38 C.F.R. § 
3.159; Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Indeed, 
in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

Because there is still no competent medical evidence that the 
veteran's claimed left eye disability is etiologically 
related to his service, the new evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In short, the veteran has not submitted competent medical 
evidence which serves to link his left eye problems to 
service.  The evidence which has been presented since 
February 1989 is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge, supra.  Therefore, the Board finds that the 
veteran's attempt to reopen his claim of entitlement to 
service connection for residuals of a left eye injury.  The 
recently submitted evidence not being both new and material, 
the claim of service connection for residuals of a left eye 
injury is not reopened and the benefit sought on appeal 
remains denied.

Finally, as noted above in connection with the Board's 
discussion of the VCAA, VA's duty to assist in cases such as 
this is circumscribed.  In the absence of a reopened claim, 
there is no duty to assist.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim, although this should have been 
clear previously. See Graves v. Brown, 8 Vet. App. 522, 524 
(1996).



3.  Entitlement to an increased (compensable) disability 
rating for service-connected blow out fracture and repair of 
the zygomatic bone with wiring. 

Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004).

Specific schedular criteria

The veteran is currently assigned a noncompensable rating for 
his service-connected blow out fracture and repair of the 
zygomatic bone with wiring by analogy to Diagnostic Code 
9915.  There is no diagnostic code for residuals of fractures 
to the zygomatic bone, so this disability has been rated 
analogously using the criteria of Diagnostic Code 9915 for 
loss of some of the maxilla.  See 38 C.F.R. § 4.20 (2004) 
[when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease].

Under Diagnostic Code 9915, loss of less than 25 percent of 
the maxilla is rated noncompensably disabling if replaceable 
by prosthesis or as 20 percent disabling if not replaceable 
by prosthesis.  Where the loss is between 25 and 50 percent, 
a 30 percent rating is assignable if the loss is replaceable 
by prosthesis, and a 40 percent rating is provided if the 
loss is not replaceable by prosthesis.  38 C.F.R. § 4.150, 
Diagnostic Code (2004). 

Under Diagnostic Code 9916, the code for malunion or nonunion 
of the maxilla, a noncompensable rating is provided for 
slight displacement.  A 10 percent rating is provided for 
moderate displacement and a 30 percent rating is provided for 
severe displacement.  38 C.F.R. § 4.150, Diagnostic Code 9916 
(2004).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
skin disabilities, including scars.  See 67 Fed. Reg. 49596 
(July 31, 2002) [effective August 30, 2002].

Under the former version of 38 C.F.R. § 4.118, Diagnostic 
Code 7800, a noncompensable evaluation was warranted for a 
slightly disfiguring scar of the head, face, or neck. A 10 
percent evaluation required that such a scar be moderately 
disfiguring. A 30 percent evaluation required that the scar 
be severely disfiguring. A 50 percent evaluation required 
that the scarring result in complete or exceptionally 
repugnant deformity of one side of the face or in marked or 
repugnant bilateral disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective prior to Aug. 30, 2002).

Under the revised as of August 30, 2002 for rating the skin, 
Diagnostic Code 7800 [disfigurement of the head, face, or 
neck] provides an 80 percent evaluation with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement. Visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement is assigned a 50 percent 
evaluation. Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement is assigned a 30 percent 
evaluation. For one characteristic of disfigurement, a 10 
percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).

Factual background

As noted above, service medical records show that the veteran 
sustained multiple orbital fractures as a result of a car 
accident in November 1969.  A reduction of the left zygomatic 
fracture with wiring of the zygoma was performed.  

At some point thereafter, service connection was awarded for 
post-traumatic residuals of the left orbit, evaluated as 
noncompensably disabling.  In a February 1989 decision, the 
Board denied a compensable rating for residuals of left 
orbital and zygomatic fractures with facial scarring.  

The veteran sought an increased rating in June 2000.  He was 
afforded a VA eye examination in February 2001.  His sole 
complaint was poor vision.  His past ocular history included 
multiple orbital fractures in the left eye in 1970, retinal 
detachment in the left eye 8 to 10 years ago, and cataract 
surgery with intraocular lens implant in the left eye.  
Clinical findings focused predominately on his visual acuity.  

The veteran was afforded another VA eye examination in April 
2003.  At that time, it was noted that he had had markedly 
decreased peripheral vision in the left eye since a retinal 
detachment was repaired 10 to 12 years earlier.  It was also 
noted that when the zygomatic bone fracture was repaired in 
service his left eye vision was 20/20 and examination of the 
eye was within normal limits.  The pertinent diagnoses were 
ocular trauma with subsequent blow out fracture and repair of 
the zygomatic bone with wiring, history of retinal detachment 
in the left eye with subsequent repair, and pseudophakia in 
the left eye.  The VA examiner concluded that the veteran's 
current ocular sequelae were not likely due to the in-service 
injury.  The examiner noted that the retinal detachment was 
over 20 years after this incident.  

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, service connection has been granted for blow 
out fracture and repair of the zygomatic bone with wiring.  
As discussed above, this disability has been rated by analogy 
to loss of  the maxilla, Diagnostic Code 9915.   See 38 
C.F.R. § 4.20 (2004).  Given that the initial injury involved 
fracture of the zygomatic bone, with no loss of bone, the 
Board feels that Diagnostic Code 9916 for malunion or 
nonunion of the maxilla is more appropriate.  

The Board concedes that there is no diagnostic code which 
precisely matches the veteran's service-connected disability.  
However, as discussed below, in the absence of any current 
residuals, as discussed below, it does not matter which code 
is utilized.  

A careful review of the medical evidence indicates that there 
are no visual deficits associated with the veteran's service-
connected disability.  The report of the April 2003 VA 
examination makes this clear.  The examiner noted that that 
the veteran's left eye visual acuity was 20/20 after the 
November 1969 accident and that any visuals problems occurred 
in 1986, many years after service, due to an intercurrent 
injury.  

The Board has also explored the possibility of assigning a 
rating under Diagnostic Code 7800.  However, the is no 
evidence of a facial scar.  There is also no evidence of 
nasal or sinus damage, so the application of codes such as 
Diagnostic Code 6502 (deviated nasal septum) or sinusitis 
(Diagnostic Codes 6510-14) is not warranted.

Schedular rating

The Board finds that a compensable evaluation is not 
warranted for the veteran's service-connected blow out 
fracture and repair of the zygomatic bone with wiring.  The 
medical evidence does not demonstrate current residuals of 
the zygomatic bone fracture such as scarring or sinus 
complaints.  The veteran does complain vaguely of 
"discomfort"; however, there is no objective medical 
evidence to either substantiate this allegation or relate 
such subjective symptoms to his service-connected disability.  

The veteran's predominant complaint is that of impaired 
vision.  See his Notice of Disagreement dated July 2, 2003, 
and Addendum to VA Form 9, dated September 26, 2003.  
However, such complaints have not been associated by 
competent medical evidence to his service-connected 
disability.  The April 2003 VA examiner attributed the 
veteran's ocular symptoms to his detached retina, which 
occurred many years after service.  This has been discussed 
at some length in connection with the second issue on appeal, 
and the Board will not further belabor the point.

In short, a careful review of the evidence does not reveal 
any current manifestations of the service-connected fracture 
residuals.  In the absence of any manifestations, 
a compensable rating may not be awarded.

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased rating for blow 
out fracture and repair of the zygomatic bone with wiring.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.  

New and material evidence has not been received which is 
sufficient to reopen the claim of entitlement to service 
connection for residuals of a left eye injury.  The claim 
remains denied.

Entitlement to a compensable rating for blow out fracture and 
repair of the zygomatic bone with wiring is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


